Title: To James Madison from David Jameson, [ca. 12 January] 1782
From: Jameson, David
To: Madison, James



Dr. Sir
[ca. 12 January 1782]

By last Post I told you Mr Stark had written to you about your Accot. in a conversation with him since on the subject, I find I was mistaken, he intended to write but did not, because he could not fill up the blanks. He expected the Assembly would have fixed the allowance but they have not done so. He wishes you to send a state of the whole Accot. at one view We have put into Mr Ross’s hands a Bill of Exchange for about £900 sterling. that, or the value, he will send to the Delegates. I shall be glad to know how long this will last, that some method may be fallen on to procure more in time—what this method will be I do not now know, as the assembly have with the stroke of a pen put it out of the Agents power to do anything. After encouraging him to make large contracts in behalf of the State, they have repealed all the Laws by which he was to make good those Contracts. And they have put nothing in the power of the Executive, until the Revenue and new Specific Acts can be enforced. I hope however you will somehow or other be better supplied than you have been, for let us at home suffer what we may it is cruel, it is shameful, to let those who serve the State abroad suffer. for the quarters Salary due to the Council the first day of April, they recd. as much paper Money as would purchase only £72 Specie. Since that time, no officer of Government has been paid a shilling. the last Assembly fixed their pay in Specie, but as there is no Specie, nor any thing in hand that will raise it, some of them (I am told) have within these few days taken Auditors Warrants to the amount of their pay, and sold for less than a third of their nominal Value Some who have more paper Money than will pay their arrears of taxes, are selling it for Specie at 3000 for one, rather than carry it into the Treasury & take certificates. There is but little Specie in the state—not any in the Treasury—and those whose services are required by the State, will not take certificates, so that the meanest Coblar can now obtain Credit where the State cannot. how humiliating, how hurtful to the feelings of every friend to his Country: And where it will end God only knows. While the tax payable in Tobacco continued in force, the State had some Credit, but that being set aside we are now quite Bankrupt. I write this only to yourself. Can any method be fallen on to releave us by a loan or otherwise? On looking over the dispatches by Irish recd. while I was below, I find you understood that the Bill drawn in his favour, was to be paid out of the 4/10 of the 18t. of March money. The Bill is not now in Town, therefore I cannot speak possitively, but I am pretty sure it was drawn on our Treasurer And we never did conceive ourselves or the Treasurer of the State to have any controul of that money—nor ever ordered the payment of a shilling of it on any occasion You some time ago asked why we desired the British prisoners to be removed. it was on supposition we must guard and feed them if they remained in the State, which it was not in our power to do, unless Congress would have furnished Specie for the purpose; and that we had no reason to expect. The people in that part of the Country supposing they were to have their provisions taken from them & to receive certificates as usual; expresly refused to supply them. Had we known Congress intended to feed them by contract and to pay Specie, the people would have been very glad to keep them. it would indeed have been a considerable benefit to the State, and particularly to the Counties near Winchester
We are again disapointed by having no Mail from the Northward. I suppose you have had hard frost. We too have had some severe Weather. Tuesday last was I think as cold a day as I ever felt, the frost continued, and thursday evening it began to Snow, & contd Snowing all yesterday. however it is not very deep
I am Yrs sincerely
David Jameson
